IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2009
                                       No. 08-20277
                                                                      Charles R. Fulbruge III
                                                                              Clerk


HALLIBURTON ENERGY SERVICES, INC.;
DII INDUSTRIES LLC,

                                                  Plaintiffs-Appellants,
v.

NL INDUSTRIES INC., Formerly Known as National Lead Co.;
TREMONT LLC;
TRE HOLDING CORP., Formerly Known as Bentonite Corp.;
TRE MANAGEMENT CO., Formerly Known as Baroid Management Co.,

                                                  Defendants-Appellees.




                   Appeals from the United States District Court
                        for the Southern District of Texas
                                 No. 4:05-CV-4160




Before HIGGINBOTHAM, SMITH, and ELROD, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-20277

      The plaintiffs appeal a judgment confirming an arbitration award. We
have reviewed the briefs and applicable law and pertinent portions of the record
and have heard the arguments of counsel.
      The district court, in a thorough and convincing opinion, correctly held
that the plaintiffs have failed to satisfy the steep burden required to overturn an
arbitration award. One of the issues presented is whether the “manifest disre-
gard” standard for reviewing arbitration awards survives Hall Street Assocs.,
L.L.C. v. Mattel, Inc., 552 U.S. ___, 128 S. Ct. 1396 (2008). We need not decide
that question, because the plaintiffs have not met the “manifest disregard” test
even if it is still applicable.
      The judgment is AFFIRMED, essentially for the reasons given by the dis-
trict court. The mandate shall issue forthwith.
      On the day before oral argument, the plaintiffs filed a motion to stay the
appeal, or in the alternative to stay issuance of an opinion, and for limited re-
mand to allow the district court to consider a motion filed contemporaneously in
that court for relief under Federal Rule of Civil Procedure 60(b) based on a claim
of newly-discovered evidence. We DENY the motion filed in this court but ex-
press no view on the merits of the motion pending in the district court.
      By issuing the mandate, we cede jurisdiction. The district court now has
whatever jurisdiction it would have had, absent an appeal, to consider post-judg-
ment motions. See Standard Oil Co. v. United States, 429 U.S. 17 (1976) (per
curiam); see also Karaha Bodas Co. v. Perusahaan Perambangan Minyak Dan
Gas Bumi Negara, 2003 U.S. App. LEXIS 27765, at *13-*19 (5th Cir. Mar. 5,
2003) (per curiam) (unpublished).




                                        2